Citation Nr: 1628452	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran is represented by:  Todd S. Hammond, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, served in the United States Army Reserves from November 1979 to November 1985, and had periods of Active Duty for Training from November 1979 to February 1980, from April 1980 to July 1980, and from June 13, 1981 to June 27, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO in Portland, Oregon, which reopened and denied the issue of service connection for bipolar disorder and schizophrenia. Subsequently, an April 2012 Board decision denied the issue of service connection for an acquired psychiatric disorder, and the Veteran appealed.  In a December 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the April 2012 Board decision and remanded the issue on appeal for further development and readjudication.  

The case was previously before the Board in June 2014, where the Board remanded the issue on appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In September 2008, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who has since retired.  A copy of the hearing transcript is associated with the claims file.

VA regulations provide that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. 
§ 20.707 (2015).  The Veteran was sent a letter in February 2012 informing that the Veterans Law Judge who conducted the September 2008 Travel Board hearing was no longer employed by the Board.  This same letter offered the Veteran the opportunity to again present testimony before a member of the Board.  Thereafter, in correspondence received by VA in April 2016, the Veteran specifically requested to appear at a hearing before a Veterans Law Judge of the Board at the local regional office (Travel Board hearing).  The April 2016 statement also reflects the Veteran wrote that she was specifically requesting an "in-person hearing."  While the Veteran did not respond to February 2012 letter within 30 days, the Veteran has affirmatively exercised the right to a new hearing; therefore, the Board will remand this matter for the requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 U.S.C.A. §§ 19.75, 19.76, 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  Once the Travel Board hearing is conducted, or in the event the Veteran or representative cancels the hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by The United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





